Citation Nr: 0028187	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-32 719A	)	DATE
	)
	)


THE ISSUE

Whether a decision by the Board of Veterans Appeals of August 
2, 1965, which denied service connection for bursitis and 
subluxation of the left shoulder, involved clear and 
unmistakable error.


REPRESENTATION

Veteran Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel




INTRODUCTION

The veteran had active naval service from February 1951 to 
October 1952, including service in the Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) 
on its own motion for review of allegations by the veteran 
that an August 2, 1965, Board decision, which denied 
entitlement to service connection for bursitis and 
subluxation of the left shoulder, involved clear and 
unmistakable error (CUE).


FINDINGS OF FACT

1.  An August 2, 1965, decision by the Board denied 
entitlement to service connection for bursitis and 
subluxation of the left shoulder, claimed to be related to 
fragment and blast injuries from a land mine explosion during 
the veteran's active service in Korea.

2.  The Board's August 2, 1965, decision with respect to the 
issue of service connection for bursitis and subluxation of 
the left shoulder was adequately supported by the evidence 
then of record and was consistent with laws and regulations 
extant at that time.


CONCLUSION OF LAW

The Board's August 2, 1965, decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1953, a rating decision by a VA regional office (RO) 
granted service connection for residuals of a compound, 
comminuted fracture of the left ulna, with damage to Muscle 
Groups VII and VIII, with skin graft.  In December 1963, the 
veteran filed an application for VA benefits with the RO, in 
which he referred to the blast and shrapnel injuries he had 
sustained as results of a land mine explosion in Korea in 
September 1951 and sought service connection for a "bursitis 
condition".  In an April 1964 rating decision, the RO denied 
service connection for bursitis of the left shoulder on the 
basis that there was no medical evidence of the existence of 
such a condition.  The veteran appealed that decision to the 
Board, which reviewed the record de novo and issued a 
decision on August 2, 1965, denying service connection for 
bursitis and subluxation of the left shoulder.

In a March 2000 statement to the RO, the veteran indicated 
that he wished the Board to "reconsider" its August 2, 
1965, decision under 38 C.F.R. § 20.1400, et seq., which 
pertains to the revision of Board decisions on grounds of 
clear and unmistakable error (CUE).  In a June 2000 letter to 
the veteran, the Board indicated that it had decided to 
review the August 2, 1965, decision for CUE on its own 
motion, and provided the veteran with a copy of the pertinent 
regulations and an opportunity to respond.  In response to 
the Board's letter, the veteran's representative filed a 
pleading in support of his position captioned "Motion for 
Revision", in which the argument was made that there was 
evidence in support of the veteran's claim at the time of the 
Board's August 1965 decision which showed that the Board's 
decision was incorrect.  

The determination of whether CUE has been committed in a 
Board decision is governed by 38 C.F.R. § 20.1403, which 
provides in pertinent part:

(a) General. Clear and unmistakable error . . . is 
the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error. Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed. (1) General. Review for 
clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made. . . .

(c) Errors that constitute clear and unmistakable 
error. To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made. If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

The legislative history of 38 U.S.C.A. § 7111, which provides 
the statutory basis for 38 C.F.R. § 20.1403, indicates that 
Congress intended that VA adopt the U.S. Court of Appeals for 
Veterans Claims (Court) interpretation of the term "CUE," 
with the bill's principal sponsor noting specifically that it 
would "not alter the standard for evaluation of claims of 
CUE." 143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Lane Evans, in connection with passage of 
H.R. 1090); see also "Board of Veterans' Appeals: Rules of 
Practice - Revisions of Decisions on Grounds of Clear and 
Unmistakable Error," 63 Fed. Reg. 27534, 27536 (1998) 
(codified at 38 C.F.R. pt. 20, subpt. O).

At the time of the Board's August 1965 decision, the standard 
for establishing service connection for a disability was 
essentially identical to the current law: service connection 
could be granted where a disability was found to exist and 
where that disability was the result of disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 310 (U.S. Government Printing Office (GPO) 1964 & Supp. V); 
38 C.F.R. § 3.303(a) (1965).

The medical evidence in the claims file at the time of the 
RO's decision in April 1964 included the veteran's service 
medical records, various VA examination and treatment 
records, and reports by a private physician.  The medical 
records discussed the veteran's residual impairments from his 
land mine wounds in detail, but did not report the existence 
of left shoulder bursitis or subluxation.  In March 1955, the 
veteran was examined and treated at a VA facility for 
complaints of left shoulder pain which he reported began 
after he fell on his outstretched arm two weeks prior.  X-
rays taken at the time showed no evidence of any bone or 
joint lesion, and his condition was assessed as a probable 
sprain of the left shoulder.  A March 1964 medical 
examination conducted at the Los Angeles, California, VA 
Hospital specifically addressed the condition of the 
veteran's left shoulder, affirmatively noting no atrophy of 
the shoulder girdle, full range of motion of the shoulder 
with no crepitation, and no evidence of subluxation of the 
shoulder on passive manipulation.  There was no mention or 
diagnosis of bursitis.  

In September 1964, the veteran filed a substantive appeal on 
VA Form VA 1-9, with attachments, which included a September 
1964 letter from Ronald M. Sommer, M.D., a private physician.  
Dr. Sommer's letter referred to veteran's reports of a 
"feeling of subluxation" of the left shoulder, with a note 
that this feeling "conceivably could be due to partial 
distraction of the shoulder joint following prolonged 
immobilization of the forearm in the cast."  However, Dr. 
Sommer did not render a diagnosis of subluxation or bursitis, 
and did not report any objective signs of either condition as 
a result of his examination of the veteran.  In a statement 
of October 1964, Dr. Sommer reported that, in his previous 
report, he had failed to note that the veteran had a visible 
abnormality of the right clavicle, which was unduly 
prominent; he did not refer to the left shoulder or clavicle.

In his substantive appeal, the veteran discussed his left 
shoulder "bursitis" claim at length.  Citing Dr. Sommer's 
letter in support, he made it clear that he intended his 
claim to encompass all claimed left shoulder symptoms, 
including crepitation, periodic swelling, stiffness, painful 
movement, and subluxation.  In the August 1965 decision, 
after review of the evidence in the claims file, the Board 
concluded that "bursitis and subluxation of the left 
shoulder . . . were not demonstrated during active service or 
on the latest Administration examination," and, accordingly, 
denied service connection for such disability.

 When interpreting CUE in the context of determinations by 
agencies of original jurisdiction, the United States Court of 
Appeals for Veterans Claims has described it as "a very 
specific and rare kind of 'error'," which "when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet.App. 40, 43 (1993) (emphasis in 
original).  "Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued," there is no CUE.  Id., at 43-44 
(1993), citing Russell v. , 3 Vet.App. 310, 313 (1992) (en 
banc).

After reviewing the August 2, 1965, decision, the Board finds 
that the decision did not involve CUE.  The service medical 
records and VA medical records of record at that time 
contained no competent evidence which showed a left shoulder 
disorder to be manifested by bursitis or subluxation, and Dr. 
Sommer's September 1964 letter did not provide a diagnosis or 
objective evidence of either condition, referring only to the 
veteran's "feeling" of subluxation. However, even assuming 
that Dr. Sommer's letters of September and October 1964 
constituted medical evidence of a history of subluxation of 
the left shoulder and of a relationship of such subluxation 
to the injuries which the veteran suffered in Korea, other 
medical evidence (service department and VA) supported the 
Board's finding that the veteran did not have bursitis or 
subluxation of the left shoulder related to the 
blast/shrapnel injuries of September 1951.  The Board points 
out to the veteran that a finding of CUE cannot be based on 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403 (d)(3) (1999); see also Eddy v. Brown, 9 
Vet.App. 52, 58 (1996), citing Luallen v. Brown, 8 Vet.App. 
92, 95 (1995).  Accordingly, the motion to revise the Board's 
August 2, 1965, decision on the basis that CUE was committed 
must be denied.  See 38 C.F.R. § 20.1403(c) (To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal, which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable). 

ORDER

A decision of the Board of Veterans' Appeals dated August 2, 
1965, not having involved clear and unmistakable error, the 
motion for revision of the Board decision is denied.



		
	JAMES A. FROST
Acting Veterans Law Judge
Board of Veterans' Appeals


 



